This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, John Edward Coppock Jr., to reprimand the Respondent for violations of Rules 1.3 and 8.4(d) of the Maryland Rules of Professional Conduct. The Court having considered the Petition, and the record herein, it is this 3rd day of January, 2019;
ORDERED, that the Respondent, John Edward Coppock, Jr., be reprimanded for violating Rules 1.3 and 8.4(d) of the Maryland Rules of Professional Conduct; and it is further
ORDERED, that judgment in the amount of $802.00 be entered against the Respondent in favor of the Attorney Grievance Commission of Maryland.